DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	Applicant’s claim to priority of provisional application 61/409,775 (Pro ‘775) filed November 3, 2010 is acknowledged. Pro ‘775 does not appear to provide support for independent claim 19. For example, Pro ‘775 is silent to applying a pressure of less than about 40 MPa. While Pro ‘775 does teach applying a low pressure, the pressures taught are 5-10 MPa (page 5 line 7), 5 to 20 MPa (page 6 line 7), and 0 to 2 MPa (page 6 line 22). None of these teachings encompass the range of less than about 40 MPa instantly claimed. Pro ‘775 is also silent to the instantly claimed sintering temperature and time, the d50 of the metal powder, the softening point of the binder, the amount of binder in the paste, and the solvent being present in an amount sufficient to dissolve at least the binder. Therefore, Pro ‘775 does not provide support for the instant claims. 
The effective filing date of the below examined claims is November 2, 2011, which is the filing date of the parent application 13/287,820.
Status of Claims
Claim 19 is amended. Claims 50 and 51 are new. Claims 1-18, 22-25, 31-36, 42-49 are cancelled. Claims 19-21, 26-30, 37-41, 50, and 51 are under examination.
Response to Arguments
Lu in view of Minoru as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet 
	Applicant’s arguments, see page 6, filed August 27, 2020, with respect to Lu have been fully considered and are persuasive.  The rejection has been withdrawn. 
The applicant persuasively argues Lu discloses i) forming a perform on a preform substrate, ii) removing the preform from the substrate, then iii) applying the preform to a device substrate ([0013], [0042], and [0098]-[0116]), where Lu does not laminate the preform directly from any preform or intermediate substrate to a device substrate.
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection is made over either one of Wasulko or Sheyon in view of Lu and Minoru as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet and over Hatada in view of Sheyon, Lu, and Minoru as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet.
Claim Interpretation
	Claim 19 lines 15-19 “the film comprises a composition comprising:…” is being interpreted as limiting the composition of the film such that when it is applied, dried, and transferred as recited in lines 2-9 it has the claimed composition.
Claim Objections
Claims 19 and 26-28 are objected to because of the following informalities:  
Claim 19 line 19 has two periods at the end of the claim.  
Claims 26-28 use different language to refer to the same feature. Claim 26 line 1 recites “the particles”. Claims 27 and 28 line 1 recite “the metal particles”. It is customary when referring to the same feature to use the same language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 26-30, 37-41, 50, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 line 5 “the film” renders the claim indefinite. It is unclear whether it refers to the applied film or the dried film. For the purpose of examination claim 19 will be given the broadest reasonable interpretation of referring to the dried film.
Claim 19 line 7 “the film” renders the claim indefinite. It is unclear whether it refers to the applied film, the dried film, or the transferred film. For the purpose of examination claim 19 will be given the broadest reasonable interpretation of referring to the transferred film.
Claim 19 line 11 “said one or more components comprising a die” renders the claim indefinite. There is insufficient antecedent basis.
Claims 20 and 21 lines 1-2 “a pressure” renders the claim indefinite. It is unclear if this is meant to further limit the applied pressure of claim 19 line 12 or it recites a different pressure that can be applied anytime during the process of claim 19. For the purpose of examination claims 20 and 21 will be given the broadest reasonable interpretation of requiring the recited pressure being applied anytime during the method of claim 19.
Claim 28 lines 1-2 “the metal particles comprise” renders the claim indefinite. Claim 28 depends from claim 27, where claim 27 recites “the metal particles are selected from the group consisting of”. Emphasis added. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03(II). The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03(I). It is unclear whether claim 28 is broader than claim 27 because it uses the transitional phrase “comprises” such that the metal particles can include other metals besides the recited silver or if it is meant to further limit the “consisting of” language of claim 27 such that it requires Ag and optionally Au, Pd, Cu, Al, Ag-Pd alloy, and Au-Pd alloy. For the purpose of examination claim 28 will be given the broadest reasonable interpretation of requiring silver particles, but not being further limited to the composition of other metal particles.
Claim 39 lines 1-3 “the film is released from the polymer, glass, metal, paper, or ceramic substrate during the lamination process” (Emphasis added) renders the claim indefinite. Claim 19 lines 7-8 recites “the film is in contact with the polymeric, glass, metal, paper, or ceramic substrate during lamination”. Emphasis added. It is unclear how the film can both be released from the substrate and in contact with the substrate during lamination, where releasing and being in contact are opposite features. For the purpose of examination claim 39 will be given the broadest reasonable interpretation of requiring the film to be released as the last step of the lamination process.
Claims 26, 27, 29, 30, 37, 38, 40, 41, 50, and 51 are rejected as depending from claim 19.
Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21, 26-28, 37, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either one of Wasulko (US 5,049,434) or Sheyon (US 5,030,308) in view of Lu (US 2009/0162557) and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet.
Regarding claim 19, Wasulko teaches a method of attaching electrically conductive adhesives held on a carrier film to a device substrate (1:13-24) comprising screen printing adhesive on a carrier film (i.e. applying a film to a substrate), partially curing the adhesive to form a tacky film (i.e. drying the film on the substrate) (2:35-51), superimposing the film over the device substrate, transferring the adhesive to the substrate via a suitable degree of low pressure and possibly heat (2:52-68, 5:12-31 and Figs. 1-3), stripping the carrier film from the adhesive, and bonding surface mounted deices (e.g. semiconductor devices) to the adhesive sites (i.e. placing one or more components comprising a die on the film to form an assembly) (5:32-43 and Fig. 4), where the adhesive needs to release from the support film after the support film/adhesive combination is mated to the desired device substrate e.g. a circuit board (i.e. transferring the film by a lamination process direction from the substrate to a substrate which will subsequently receive one or more components, wherein the film is in contact with the substrate during lamination to the substrate which will subsequently receive one or more components) (3:58-68), the adhesive is conductive and comprises about 2 to 90% conductive material such as silver in a binder (i.e. a film of metal particles) (4:38-62), the support film is paper of thermoplastic polymer (i.e. the substrate is polymeric or paper) (4:1-8), and the adhesive is used for device attach (2:35-51). 
As an alternative to Wasulko, Sheyon teaches a method of bonding a semiconductor chip to a substrate (1:11-12) comprising adhesive of comprising silver powder (2:6-17 and 3:25-40) that is a curable, conductive die bonding or chip bonding adhesive releasably held on a support film, transferring the adhesive to either a wafer forming the collection of chips or to the chip itself in the intended placement position for the ultimate bonding of a chip to a suitable substrate, where the adhesive is in a tacky, non-viscous state when bonded to the chip that has been partially cured  (2:18-42), then mounting the chip on a suitable substrate and using elevated temperature to change the adhesive to a tacky state so that it wets and bonds the substrate followed by heat curing of the adhesive to finalize the bond (2:43-57), such as taught in Example 2 (3:40-68 and 4:1-15).
Either one of Wasulko or Sheyon is silent to the film composition and the pressure and temperature used for bonding the component comprising a die on the film to form an assembly. 
Lu teaches a material used for interconnecting electronic devices (i.e. a method for attachment) ([0003], [0011]) comprising very fine conductive metal particles most preferably on the order of 1-60 nm (i.e. 0.001-0.06 um) in a solder paste such that it can be processed by dispensing, stencil/screen printing, etc. (i.e. a metal powder having a d50 range of 0.001 to 10 micrometers. The teaching in Lu is directed to the most preferred particle size such that all the particles in Lu fall within the taught range. Particles within a range of 1-60 nm necessarily have a d50 also within this range. Therefore, the d50 of the particle size taught by Lu overlaps with that instantly claimed.) ([0008], [0025])  of a preferred metal of silver ([0026] and [0027]) that is sintered at relatively low temperatures on the order of 300°C for 1-30 minutes  (i.e. sintering the assembly at a temperature of about 175 to about 400°C for about 0.25 seconds to about 30 minutes) ([0011], [0037]) and a pressure of 1-10MPa  (i.e. applying a pressure of less than about 40 MPa to the assembly) ([0040]) where the paste includes a dispersant, binder, and thinner with the total binder and thinner being up to 20% (i.e. a binder and thinner of up 20% by weight indicates a metal powder of at least 80% by weight. A binder and thinner of up to 20% by weight reads on the binder being up to 20% by weight because the thinner is optional ([0030]). This results in a metal powder amount and a binder amount that overlap with the ranges instantly claimed.) ([0030]-[0032]), the binder prevents paste cracking during the handling and dry processing ([0030]) with a preferred binder being a low boiling point organic that enables unhindered densification of the powder at up to 300°C such as terpineol (boiling point of 220°C), polyvinyl alcohol (PVA), and polyvinyl butyral (PVB) ([0032]) (i.e. a binder having a softening point between 50 and 170°C. The PVA Safety Data Sheet teaches PVA has a melting point of 230-240°C (9. Physical and chemical properties). The PVB Safety Data Sheet teaches PVB has a melting point of >110°C (9. Physical and chemical properties). The softening point for a material occurs below the melting or boiling point. Therefore the softening point of terpineol, PVA, and PVB is below the respectively taught boiling and melting points. This temperature range overlaps with the instantly claimed softening point.), and the paste can be formed in a preform then used for further application ([0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of either one of Wasulko or Sheyon to use the silver paste of Lu because it reduces the bonding temperature and reduces the need for high applied pressure, making it possible to use existing hybrid microelectronics processing techniques and fabrication equipment, enabling mass manufacturing of such components, achieving denser interconnections since sintering occurs more uniformly throughout the composition (Lu [0003], [0009]) and it achieves effective bonding at lower temperature without the need for extended processing times (Lu [0010]).
It would have also been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to use the material and process of Lu in the attachment process of either one of Wasulko or Sheyon because the material and process of Lu are for attaching devices (Lu [0003], [0011]) and can be used as a preform (Lu [0042]) where the process of Wasulko eliminates the need for the assembler to apply wet adhesive, which can result in improper handling and use and waster of material, and it allows for a means of easily placing the adhesive in the desired locations on the device substrate (Wasulko 2:19-32), or alternatively the process of Sheyon allows for the advantageous dicing of the semiconductor wafer while it is on the adhesive with removal of the adherent adhesive in the tacky state and subsequent placement (Sheyon 1:46-51).
Lu teaches a combined amount of binder and thinner of up to 20% by weight ([0032]), but is silent to the amount of binder and thinner individually.
Minoru teaches a paste-like bonding agent (Abstract) for the adhesion of chip components to substrates ([0002]) comprising metal particles and a liquid flux ([0009]) where the liquid flux comprises 20 to 99.99% by weight of solvent with the balance being effective components ([0031]). This results in an amount of effective components of 0.01 to 80% by weight (i.e. the balance or remainder of the liquid flux that is not solvent).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Lu for the thinner to comprise 20 to 99.99% of the total amount of binder and thinner because this amount of thinner allows an increase in the viscosity of the mixture such that coatability is not deteriorated without decreasing the amount of effective component (i.e. binder) present such that the bonding property may be reduced (Minoru [0031]). The combined teachings of Lu and Minoru reads on the paste comprising up to 20% by weight binder and thinner, where the binder and thinner comprises 20 to 99.99% thinner and the remainder binder. This results in the paste comprising up to 16% by weight of binder. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 20 and 21, Lu teaches applying a pressure of 1-10 MPa ([0040]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 26, either one of Wasulko or Sheyon is silent to the metal particles being coated or capped.
Lu teaches in an embodiment nanosilver particles are used in a paste which includes a dispersant to disperse the silver particles and prevent agglomeration ([0030] and Fig. 1) where the dispersant associates a polar head group with the surface of nanosilver particles by hydrogen bonding or other means and the hydrophobic tail serves to space adjacent particles apart from one another and prevent agglomeration ([0031] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of either one of Wasulko or Sheyon to include a dispersant that associates with the nanosilver particles because it spaces apart the nanoparticles preventing agglomeration, where agglomeration leads to low solid loading and interconnections with poor electrical, thermal, or mechanical properties (Lu [0031]).
Regarding claims 27 and 28, Wasulko in view of Lu teaches the preferred metal or metal alloy is a nanosilver (Wasulko 4:38-62; Lu [0026]-[0030]).
As an alternative to Wasulko, Sheyon in view of Lu teaches the preferred metal or metal alloy is a nanosilver (Sheyon 3:25-40; Lu [0026]-[0030]).
Regarding claim 37, Wasulko teaches a suitable release layer to allow for subsequent detaching of the adhesive (2:35-51, 3:58-68, 4:9-46, 5:44-52, Figs. 5-7 release liner 13a).
As an alternative to Wasulko, Sheyon teaches the support film preferably contain a release coating (2:18-42).
Regarding claim 39, Wasulko teaches stripping the carrier film from the adhesive (5:32-43 and Fig. 4).
As an alternative to Wasulko, Sheyon teaches transferring the adhesive to either a wafer forming the collection of chips or to the chip itself in the intended placement position for the ultimate bonding of a chip to a suitable substrate (2:18-42), then mounting the chip to a suitable substrate (2:43-57) (i.e. the film is release during the lamination process).
Regarding claim 40, Wasulko is silent to the instantly claimed substrate.
Lu teaches bonding onto a directed bond copper (DBC) substrate ([0064] and [0081]). 
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to apply the process of Wasulko to a direct bonded copper (DBC) substrate because the process of Wasulko eliminates the need for the assembler to apply wet adhesive, which can result in improper handling and use and waster of material, and it allows for a means of easily placing the adhesive in the desired locations on the device substrate (Wasulko 2:19-32).
As an alternative to Wasulko and Lu, Sheyon teaches mounting a silicon wafer onto the adhesive pattern (3:50-65, 4:38-50, 5:11-32).
Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either one of Wasulko (US 5,049,434) or Sheyon(US 5,030,308) in view of Lu (US 2009/0162557) and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 19 above, and further in view of Joslin (US 4,906,596).
Regarding claim 29, either one of Wasulko or Sheyon in view of Lu teaches the paste comprises a dispersant (i.e. functional additive), binder, and thinner where the dispersant includes fatty acids (Lu [0030]) that surround the nanosilver particles (Lu [0031] and Fig. 1), but is silent to the amount of dispersant added.
Joslin teaches an adhesive composition for attaching integrated circuit devices to substrates (1:15-18) comprising a paste with at least 0.2 and no more than about 3% by wt of fatty acid-based surfactant (i.e. a dispersant that is a fatty acid) as a coating on the metal (5:63-68 and 6:1-33). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add at least 0.2 and no more than 3% by wt of a dispersant because it provides the paste with suitable dispersion stability while still achieving the necessary burn-out of the organic medium during firing (Joslin 5:63-68 and 6:10-18). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 30, either one of Wasulko or Sheyon in view of Lu teaches the past comprises a dispersant such as a fatty acid (i.e. organic acid) (Lu [0030]).
In the event that it is determined that a fatty acid does not read on an organic acid, then the below rejection is applied.
Either one of Wasulko or Sheyon in view of Lu is silent to the dispersant being organic acids, amines, chlorinated diols, brominated diols, and metalorganic compounds.
Joslin teaches an adhesive composition for attaching integrated circuit device to substrates (1:!5-18) comprising a surfactant to provide suitable dispersion stability that is based on a fatty acid and is selected form amines of fatty acids (5:63-68 and 6:1-7).
It would have been obvious to one of ordinary skill in the art before the instant as instantly claimed as made in the process of either one of Wasulko or Sheyon in view of Lu for the dispersant to be an amine of a fatty acid because this is a known composition for a component of a paste that provides suitable dispersion stability (Joslin 5:63-68). The amines of fatty acid surfactants of Joslin performs the same function as the fatty acid dispersant of Lu or preventing agglomeration of metal particles by providing a coating (Joslin 5:63-68 and 6:1-33; Lu [0030], [0031], and Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 38, 41, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasulko (US 5,049,434) in view of Lu (US 2009/0162557) and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 19 above.
Regarding claim 38, Wasulko teaches a silicone release layer (4:9-62).
Regarding claim 41, Wasulko teaches a polyester resin support film (4:1-8).
Regarding claim 50, Wasulko teaches applying the process to a conventional lead frame (5:44-52, Figs 5-7).
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheyon (US 5,030,308) in view of Lu (US 2009/0162557) and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 19 above, and further in view of either one of Wasulko (US 5,049,434) or Hatada (US 4,494,688).
Regarding claim 38, Sheyon teaches a support film (2:18-42), but is silent to the substrate comprising silicone.
Wasulko teaches a method of attaching electrically conductive adhesives held on a carrier film to a device substrate (1:13-24) using a silicone release layer (4:9-62).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Sheyon to include a silicone release layer on the support film to allow for desired release properties from the adhesive and support film (Wasulko 4:9-62).
As an alternative to Wasulko, Hatada teaches a method of connecting metal leads with electrodes of a semiconductor device (1:7-12, 3:49-57) using a silicone support (5:1-19).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Sheyon to include a silicone support because it is a decomposable resin that is easily separated from the support at the time of transferring the bump (Hatada 5:1-19).
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheyon (US 5,030,308) in view of Lu (US 2009/0162557) and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 19 above, and further in view of Wasulko (US 5,049,434).
Regarding claim 41, Sheyon is silent to a flexible polyester substrate.
Wasulko teaches a polyester resin support film (4:1-8).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Sheyon for the support film to be a polyester resin because it is a representative support film well known for the use of applying prepatterned adhesive to a substrate (Wasulko 4:1-8).
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheyon(US 5,030,308) in view of Lu (US 2009/0162557) and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 19 above, and further in view of Hatada (US 4,494,688).
Regarding claim 50, Sheyon is silent to the substrate which will subsequently receive one or more components being a lead frame.
Hatada teaches a method of connecting metal leads with electrodes of a semiconductor device (1:7-12, 3:49-57) comprising a plate 23 (i.e. substrate) for supporting metal bumps 24 (i.e. film) formed by electroplating made of a metal softer than a metal of the leads (i.e. applying a film)  (3:13-18 and Fig. 2A) and pressing the metal leads 22 onto the bumps 24 to obtain strong bonding between the metal lead and the metal bump (3:19-30 and Fig. 2B).
It would have also been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to apply the process of Sheyon to a lead frame because it easily and reliably connects metal leads with electrodes of a semiconductor device (Hatada 2:24-27).
Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheyon (US 5,030,308) in view of Lu (US 2009/0162557) and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 19 above.
Regarding claim 51, Sheyon teaches adhesive is for chip bonding, where chip designates a semiconductor wafer (2:18-68, 3:50-65, 4:38-50, and 5:10-32).
Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasulko (US 5,049,434) in view of Lu (US 2009/0162557) and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 19 above, and further in view of Sheyon(US 5,030,308).
Regarding claim 51, Wasulko is silent to the substrate which will subsequently receive one or more components being a wafer.
Sheyon teaches a method of bonding a semiconductor chip to a substrate (1:11-12) using an adhesive is for chip bonding, where chip designates a semiconductor wafer (2:18-68, 3:50-65, 4:38-50, and 5:10-32).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to apply the process of Wasulko to a wafer because it allows for the advantageous dicing of the semiconductor wafer while it is on the adhesive with removal of the adherent adhesive in the tacky state and subsequent placement (Sheyon 1:46-51).
Claims 19-21, 26-28, 37-40, 50, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatada (US 4,494,688) in view of Sheyon (US 5,030,308), Lu (US 2009/0162557), and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet.
Regarding claim 19, Hatada teaches a method of connecting metal leads with electrodes of a semiconductor device (1:7-12, 3:49-57) comprising a plate 23 (i.e. substrate) for supporting metal bumps 24 (i.e. film) formed by electroplating made of a metal softer than a metal of the leads (i.e. applying a film)  (3:13-18 and Fig. 2A), pressing the metal leads 22 onto the bumps 24 to obtain strong bonding between the metal lead and the metal bump (i.e. transferring the film by a lamination process directly from the substrate to a substrate which will subsequently receive one or more components, wherein the film is in contact with the substrate during lamination to the substrate which will subsequently receive one or more components) (3:19-30 and Fig. 2B), separating the metal bumps 24 from the plate 23 (3:31-34 and Fig. 2C), then pressing the bumps bonded to the metal leads above a respective Al electrode to form a semiconductor device (i.e. placing said one or more components comprising a die on the film to form an assembly) where the bumps are pressed and heated to achieve strong bonding (i.e. applying a pressure and sintering) (3:35-48 and Figs. 2D and 2E), where the bumps and leads are both metal (3:58-65), the bonding may be made by an adhesive that is thermally decomposable during the bonding of the bump to the electrode (3:66-68, 4:1-3), and the support on which the metal bump is deposited as a metal layer is an insulator or metal substrate such as polyimide, ceramic, glass, copper, aluminum, etc. (i.e. a polymeric, metal, or ceramic substrate) (4:35-42).
Hatada is silent to drying the film after application and before transferring.
Sheyon teaches a method of bonding a semiconductor chip to a substrate (1:11-12) comprising forming adhesive with silver powder (2:5-17, 3:25-40) where the adhesive is partially cured (i.e. dried) before bonding of a chip to a substrate (2:18-57).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hatada to partially cute the film on the substrate before pressing to form a semiconductor device because partially curing (i.e. drying) converts the adhesive to a non-tacky state that can be subsequently handled or stored without becoming undesirably attached to other chip/adhesive components, the handling or storage apparatus, or utilized implements (Sheyon 2:18-57).
Hatada in view of Sheyon is silent to the film composition and the pressure and temperature used for bonding the component comprising a die on the film to form an assembly. 
Lu teaches a material used for interconnecting electronic devices (i.e. a method for attachment) ([0003], [0011]) comprising very fine conductive metal particles most preferably on the order of 1-60 nm (i.e. 0.001-0.06 um) in a solder paste such that it can be processed by dispensing, stencil/screen printing, etc. (i.e. a metal powder having a d50 range of 0.001 to 10 micrometers. The teaching in Lu is directed to the most preferred particle size such that all the particles in Lu fall within the taught range. Particles within a range of 1-60 nm necessarily have a d50 also within this range. Therefore, the d50 of the particle size taught by Lu overlaps with that instantly claimed.) ([0008], [0025])  of a preferred metal of silver ([0026] and [0027]) that is sintered at relatively low temperatures on the order of 300°C for 1-30 minutes  (i.e. sintering the assembly at a temperature of about 175 to about 400°C for about 0.25 seconds to about 30 minutes) ([0011], [0037]) and a pressure of 1-10MPa  (i.e. applying a pressure of less than about 40 MPa to the assembly) ([0040]) where the paste includes a dispersant, binder, and thinner with the total binder and thinner being up to 20% (i.e. a binder and thinner of up 20% by weight indicates a metal powder of at least 80% by weight. A binder and thinner of up to 20% by weight reads on the binder being up to 20% by weight because the thinner is optional ([0030]). This results in a metal powder amount and a binder amount that overlap with the ranges instantly claimed.) ([0030]-[0032]), the binder prevents paste cracking during the handling and dry processing ([0030]) with a preferred binder being a low boiling point organic that enables unhindered densification of the powder at up to 300°C such as terpineol (boiling point of 220°C), polyvinyl alcohol (PVA), and polyvinyl butyral (PVB) ([0032]) (i.e. a binder having a softening point between 50 and 170°C. The PVA Safety Data Sheet teaches PVA has a melting point of 230-240°C (9. Physical and chemical properties). The PVB Safety Data Sheet teaches PVB has a melting point of >110°C (9. Physical and chemical properties). The softening point for a material occurs below the melting or boiling point. Therefore the softening point of terpineol, PVA, and PVB is below the respectively taught boiling and melting points. This temperature range overlaps with the instantly claimed softening point.), and the paste can be formed in a preform then used for further application ([0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Hatada in view of Sheyon to use the silver paste of Lu because it reduces the bonding temperature and reduces the need for high applied pressure, making it possible to use existing hybrid microelectronics processing techniques and fabrication equipment, enabling mass manufacturing of such components, achieving denser interconnections since sintering occurs more uniformly throughout the composition (Lu [0003], [0009]) and it achieves effective bonding at lower temperature without the need for extended processing times (Lu [0010]).
It would have also been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to use the material and process of Lu in the attachment process of Hatada in view of Sheyon because the material and process of Lu are for attaching devices (Lu [0003], [0011]) and can be used as a preform (Lu [0042]) where the process of Hatada easily and reliably connects metal leads with electrodes of a semiconductor device (Hatada 2:24-27).
Lu teaches a combined amount of binder and thinner of up to 20% by weight ([0032]), but is silent to the amount of binder and thinner individually.
Minoru teaches a paste-like bonding agent (Abstract) for the adhesion of chip components to substrates ([0002]) comprising metal particles and a liquid flux ([0009]) where the liquid flux comprises 20 to 99.99% by weight of solvent with the balance being effective components ([0031]). This results in an amount of effective components of 0.01 to 80% by weight (i.e. the balance or remainder of the liquid flux that is not solvent).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Lu for the thinner to comprise 20 to 99.99% of the total amount of binder and thinner because this amount of thinner allows an increase in the viscosity of the mixture such that coatability is not deteriorated without decreasing the amount of effective component (i.e. binder) present such that the bonding property may be reduced (Minoru [0031]). The combined teachings of Lu and Minoru reads on the paste comprising up to 20% by weight binder and thinner, where the binder and thinner comprises 20 to 99.99% thinner and the remainder binder. This results in the paste comprising up to 16% by weight of binder. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 20 and 21, Lu teaches applying a pressure of 1-10 MPa ([0040]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 26, Hatada in view of Sheyon is silent to the metal particles being coated or capped.
Lu teaches in an embodiment nanosilver particles are used in a paste which includes a dispersant to disperse the silver particles and prevent agglomeration ([0030] and Fig. 1) where the dispersant associates a polar head group with the surface of nanosilver particles by hydrogen bonding or other means and the hydrophobic tail serves to space adjacent particles apart from one another and prevent agglomeration ([0031] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Hatada in view of Sheyon to include a dispersant that associates with the nanosilver particles because it spaces apart the nanoparticles preventing agglomeration, where agglomeration leads to low solid loading and interconnections with poor electrical, thermal, or mechanical properties (Lu [0031]).
Regarding claims 27 and 28, Hatada in view of Sheyon and Lu teaches the preferred metal or metal alloy is a nanosilver (Lu [0026]-[0030]).
Regarding claim 37, Hatada is silent to the presence of a release layer or coating.
Sheyon teaches a method of bonding a semiconductor chip to a substrate (1:11-12) comprising forming adhesive with silver powder (2:5-17, 3:25-40) with a release coating on a support film (2:18-42).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Hatada to include a release coating on the support film to allow for release of the bonding adhesive from the support film (Sheyon 2:18-42).
Regarding claim 38, Hatada teaches a silicone support (5:1-19).
Regarding claim 39, Hatada teaches separating the metal bumps 24 from the plate 23 (i.e. substrate) (3:31-34 and Fig. 2C).
Regarding claim 40, Hatada teaches connecting metal leads with electrodes of a semiconductor device (1:7-11) where semiconductor devices are formed of silicon wafers (1:12-24). 
Regarding claim 50, Hatada teaches a method of connecting metal leads with electrodes of a semiconductor device (1:7-12, 3:49-57) comprising pressing the metal leads 22 onto the bumps 24 to obtain strong bonding between the metal lead and the metal bump (3:19-30 and Fig. 2B). 
Regarding claim 51, Hatada is silent to the substrate which will subsequently receive one or more components being a wafer.
Sheyon teaches a method of bonding a semiconductor chip to a substrate (1:11-12) using an adhesive is for chip bonding, where chip designates a semiconductor wafer (2:18-68, 3:50-65, 4:38-50, and 5:10-32).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to apply the process of Hatada to a wafer because it allows for the advantageous dicing of the semiconductor wafer while it is on the adhesive with removal of the adherent adhesive in the tacky state and subsequent placement (Sheyon 1:46-51).
Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatada (US 4,494,688) in view of Sheyon (US 5,030,308), Lu (US 2009/0162557), and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 19 above, and further in view of Joslin (US 4,906,596).
Regarding claim 29, Hatada in view of Sheyon and Lu teaches the paste comprises a dispersant (i.e. functional additive), binder, and thinner where the dispersant includes fatty acids (Lu [0030]) that surround the nanosilver particles (Lu [0031] and Fig. 1), but is silent to the amount of dispersant added.
Joslin teaches an adhesive composition for attaching integrated circuit devices to substrates (1:15-18) comprising a paste with at least 0.2 and no more than about 3% by wt of fatty acid-based surfactant (i.e. a dispersant that is a fatty acid) as a coating on the metal (5:63-68 and 6:1-33). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add at least 0.2 and no more than 3% by wt of a dispersant because it provides the paste with suitable dispersion stability while still achieving the necessary burn-out of the organic medium during firing (Joslin 5:63-68 and 6:10-18). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 30, Hatada in view of Sheyon and Lu teaches the past comprises a dispersant such as a fatty acid (i.e. organic acid) (Lu [0030]).
In the event that it is determined that a fatty acid does not read on an organic acid, then the below rejection is applied.
Hatada in view of Sheyon and Lu is silent to the dispersant being organic acids, amines, chlorinated diols, brominated diols, and metalorganic compounds.
Joslin teaches an adhesive composition for attaching integrated circuit device to substrates (1:!5-18) comprising a surfactant to provide suitable dispersion stability that is based on a fatty acid and is selected form amines of fatty acids (5:63-68 and 6:1-7).
It would have been obvious to one of ordinary skill in the art before the instant as instantly claimed as made in the process of Hatada in view of Sheyon and Lu for the dispersant to be an amine of a fatty acid because this is a known composition for a component of a paste that provides suitable dispersion stability (Joslin 5:63-68). The amines of fatty acid surfactants of Joslin performs the same function as the fatty acid dispersant of Lu or preventing agglomeration of metal particles by providing a coating (Joslin 5:63-68 and 6:1-33; Lu [0030], [0031], and Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatada (US 4,494,688) in view of Sheyon (US 5,030,308), Lu (US 2009/0162557), and Minoru (JP 2010-131669 machine translation) as evidenced by PVA Safety Data Sheet and PVB Safety Data Sheet as applied to claim 19 above, and further in view of Wasulko (US 5,049,434).
Regarding claim 41, Hatada in view of Sheyon is silent to a flexible polyester substrate.
Wasulko teaches a polyester resin support film (4:1-8).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Hatada in view of Sheyon for the support film to be a polyester resin because it is a representative support film well known for the use of applying prepatterned adhesive to a substrate (Wasulko 4:1-8).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735     


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735